[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                    No. 10-10812                     AUGUST 26, 2011
                              ________________________                  JOHN LEY
                                                                         CLERK
                        D.C. Docket No. 1:04-cr-20516-PAS-21

UNITED STATES OF AMERICA,

                                                                       Plaintiff - Appellee,

              versus

JUAN CARLOS RUBIO,

                                                                    Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                            ________________________


                                    (August 26, 2011)

Before EDMONDSON and MARCUS, Circuit Judges, and LAWSON,* District
Judge.


       *
        Honorable Hugh Lawson, United States District Judge for the Middle District of
Georgia, sitting by designation.
PER CURIAM:



       In this sentencing appeal, we see no reversible error. On this record, the

District Court had sufficient circumstantial evidence to support a finding that

defendant knew that the laundered funds were proceeds of drug trafficking

activity.

       AFFIRMED.




                                          2